Title: The American Commissioners to Vergennes, 13 January 1779
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Vergennes, Charles Gravier, comte de


Sir
Passy, Jany. 13 1779
We have the Honour of your Excellency’s Letter of the 9th of this Month, requesting to be informed of the Port where those Vessels are which have occasion for a Convoy to America.
These Vessels are at Nantes where they wait for the Convoy, which We hope may be ordered there immediately, as a Letter We received yesterday from a large Number of Gentlemen at Nantes informs us that many Vessels with valuable Cargoes have been waiting a considerable time for the Convoy.
We have the Honour to be with the greatest Respect Sir your Excellency’s most obedient and most humble Servants
B FranklinArthur LeeJohn Adams
M. Le Comte de Vergennes.
